WOODSON, J.
— The esséntial facts of this case and the legal principles underlying them, are substantially the same as those involved in the case of State ex rel. Pacific Mutual Life Insurance Company v. Grimm, decided by this court, In Banc, at the present term, and reported at page 135 of this report. By consent of parties, it was submitted on briefs, in connection with that case. We have carefully considered this case, and have found no fact or principle of law governing the same which leads to a different conclusion from what was reached in that case. We, therefore, deny the peremptory writ of prohibition, and quash the preliminary rule heretofore issued.
All concur except Valliant, C. J., and Graves, J., who dissent in a separate opinion by the latter.